Title: From Abigail Smith Adams to Hannah Phillips Cushing, 18 February 1813
From: Adams, Abigail Smith
To: Cushing, Hannah Phillips



My Dear Mrs Cushing
Quincy Feb’y 18 1813

I have been contemplating writing to you for Several weeks past; to inquire after your health, and that of your Family through the winter, but I have delayed it, untill the voice of Friendship bids me sympathy with the bereaved Sisters and Relatives over the Brave Youth, who has fallen in defence of the injured Rights & honour of his Country.
How beautifull is death when earned by virtue Who would not be that youth? what pity is it That we can die once to Serve our Country?
So spake the Roman from the mouth of Cato, so said the Father over the dead Body of his son.
“it is when the foes fly before them that Fathers delight in their Sons, but their Sighs burst forth in Secreet when their Young warriors yeald” ossian,
In the agony of Grief for the loss of those most Dear, it is an allviation to the wounded Bosom, to know that they died; coverd with Glory, in the Arms of Victory.
Long will young Aylwin be rememberd and regreted “by all his Countrys wishes blest”
To all of you my afflicted Friends, I wish consolation, and Support, from a higher Source, than the honour and Fame which man can bestow, / and am your Sympathizing Friend
Abigail Adams